Citation Nr: 9922988
Decision Date: 08/13/99	Archive Date: 11/08/99

DOCKET NO. 95-34 244               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Togus, Maine

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a back disorder.

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

J. Connolly Jevtich, Counsel 

INTRODUCTION

The veteran had active service from October 1975 to August 1979.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a May 1993 rating decision of the Togus, Maine,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which determined that new and material evidence had not been
submitted to reopen the claim for service connection for a back
disability, a left shoulder disability, or for ulcers; determined
that service connection was not warranted for prostatitis,
sinusitis, a heart murmur, hypertension, hemorrhoids, warts and
lesions, shortness of breath, and a hip disability; and determined
that an increased rating was not warranted for service- connected
right knee disability. A notice of disagreement was received in
August 1993. The statement of the case was sent to the veteran in
September 1993. A' substantive appeal was received in September
1993. In February 1994, the veteran testified at a personal hearing
at the RO before a hearing officer. In June 1994, the hearing
officer confirmed and continued the prior May 1993 rating decision
in its entirety except that the hearing officer found that new and
material evidence had been submitted to reopen the veteran's claim
for service connection for a left shoulder disability. However, the
hearing officer denied that service connection claim on the merits.

In November 1995, the veteran and his representative withdrew the
veteran's substantive appeal as to all issues except for the issue
of whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for a back disorder
and the issue of entitlement to an increased rating for chronic
residuals of a right knee injury to include bursitis and
tendonitis. As such, all issues other issues were properly
withdrawn and are no longer in appellate status. 38 C.F.R.
20.204(b)(c).

In a January 1998 decision, the Board determined that new and
material evidence had not been submitted to reopen the claim of
entitlement to service connection for a back disorder. In addition,
the Board remanded the issue of entitlement to an

2 -

increased rating for chronic residuals of a right knee injury to
include bursitis and tendonitis to the RO for further development.

Thereafter, the veteran appealed the issue of whether new and
material evidence has been submitted to reopen the claim of
entitlement to service connection for a back disorder to the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court").

In October 1998, while the case was pending, the veteran's
representative and VA's Office of General Counsel filed a joint
motion (Motion) requesting that the Court vacate the Board's
January 1998 determination that new and material evidence had not
been submitted to reopen the claim of entitlement to service
connection for a back disorder. Further, the Motion requested that
the case be remanded to the Board for compliance with the decision
of the U.S. Court of Appeals for the Federal Circuit, in Hodge v.
West, 155 F. 3d 1356 (Fed. Cir. 1998) with regard to the issue of
whether new and material evidence has been submitted to reopen the
claim of entitlement to service connection for a back disorder.
Later that month, the Court granted the Motion, vacated the Board's
January 1998 determination that new and material evidence had not
been submitted to reopen the claim of entitlement to service
connection for a back disorder, and remanded the case to the Board
for compliance with directives that were specified by the Court.

The Board notes that the veteran has revoked representation in this
case.

As noted in the Introduction section of the Board's January 1998
decision the veteran has raised the issue of entitlement to service
connection for a low back disorder, secondary to his service-
connected right knee disability. The Board again refers this issue
to the RO for appropriate action and notes that the RO should
consider this issue. In doing so the Board notes that the RO has
never considered the claim for service connection for a low back
disorder on a secondary basis. At the time of the final February
1980 rating action denying service connection for a low back
disorder, service connection had not been established for the right
knee disorder, which was service-connected in a December 1980
rating action. The

3 -

Board also notes that in a letter received in July 1999 the veteran
requested a total disability rating. The issues of entitlement to
pension and/or a total rating for compensation based on individual
unemployability are also referred to the RO for appropriate action.

REMAND

As pointed out in the introductory portion of this remand decision,
the Court has vacated the Board's January 1998 determination that
new and material evidence had not been submitted to reopen the
claim of entitlement to service connection for a back disorder, and
remanded the case to the Board for compliance with directives that
were specified by the Court. Specifically, the veteran's claim must
be considered pursuant to the decision of the United States Court
of Appeals for the Federal Circuit, in Hodge v. West, 155 F. 3d
1356 (Fed. Cir. 1998) with regard to the issue of whether new and
material evidence has been submitted to reopen the claim of
entitlement to service connection for a back disorder. The Hodge
decision was rendered subsequent to the Board's January 1998
determination that new and material evidence had not been submitted
to reopen the claim of entitlement to service connection for a back
disorder.

In order to clarify the action that must be taken pursuant to
Hodge, the Board will briefly review the history of the veteran's
claim and will review the directives set forth in Hodge. In
addition, the Court has also issued pertinent directives in the
recent case of Elkins v. West, 12 Vet. App. 209 (1999) which the
Board will also address.

Historically, the veteran applied for service connection for a back
disability in November 1979. In a February 1980 rating decision,
entitlement to service connection for a back disability was denied
on a direct basis. In March 1980, the veteran was notified of the
denial of his claim for service connection and of his procedural
and appellate rights. In a May 1980 rating decision, the RO
reviewed the veteran's claims for service connection for right knee
and left shoulder disabilities. However, when the veteran was
provided notice of this rating decision

- 4 -

in June 1980, he was again notified of the denial of his claim for
service connection for a back disability as well as his procedural
and appellate rights. Thereafter, the veteran did not submit a
notice of disagreement within the subsequent one year periods
following the March 1980 and/or June 1980 letters and the RO's
February 1980 decision became final. In March 1993, the veteran
sought to reopen his claim for service connection for a back
disability.

When a claim has been disallowed by the RO, it may not thereafter
be reopened unless new and material evidence is submitted. 38
U.S.C.A. 5108,7105 (West 1991); 38 C.F.R. 3.104(a) (1998).
According to the Court, an RO decision refusing, because of a lack
of new and material evidence, to reopen a previously and finally
disallowed claim, after having considered newly presented evidence,
is another "disallowance" of a claim (the claim to reopen) because
that claim is not being "allowed." Accordingly, the Court held that
sections 5108, 7104(b), and 7105(c) require that in order to reopen
a previously and finally disallowed claim, there must be new and
material evidence presented or secured since the time that the
claim was finally disallowed on any basis, not only since the time
that the claim was last disallowed on the merits. Evans v. Brown,
9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that new
and material evidence is evidence which has not been previously
submitted to agency decision makers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant and which, by itself, or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a) (1998).

In regard to the term "new and material," the Court has stated that
"new" evidence means more than evidence which was not previously
physically of record. To be "new,," additional evidence must be
more that merely cumulative. Colvin v. Derwinski, 1 Vet. App. 171
(1991). In order for evidence to be "material," in Colvin the Court
stated that "there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both new
and old, would change the outcome."

5 -

In Evans, the Court expounded upon the "two-step analysis" which
must be conducted under 38 U.S.C.A. 5108 (West 1991) as set forth
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order to
determine if new and material evidence has been submitted. First,
the Court in Evans stated that it must be determined whether the
evidence presented or secured since the prior final disallowance of
the claim is new and material when "the credibility of the [new]
evidence" is presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992). In this case, the Board notes that the last final
disallowance of record was the RO's February 1980 decision.
Although the veteran was "re-notified" of the denial of his claim
in June 1980 following a May 1980 rating decision, the May 1980
rating decision did not include a readjudication of the issue of
service connection for a back disability. Therefore, the RO's
February 1980 decision was the last denial/disallowance of record.
Second, if the evidence is new and material, the Board must reopen
the claim and review all the evidence of record to determine the
outcome of the claim on the merits. The first step involves three
questions: (1) Is the newly presented evidence "new" (not of record
at the time of the last final disallowance of the claim and not
merely cumulative of other evidence that was then of record)? (2)
Is it "probative" of the issues at hand? (3) If it is new and
probative, then, in light of all of the evidence of record, is
there a reasonable possibility that the outcome of the claim on the
merits would be changed.?

Recently, the United States Court of Appeals for the Federal
Circuit, in Hodge, issued directives to be followed in new and
material evidence cases. Specifically, it was stated in Hodge that
the test created by the Court in Colvin was more restrictive than
required by 38 C.F.R. 3.156(a). The Colvin test, as noted above,
requires that, in order to reopen a previously denied claim, "there
must be a reasonable possibility that the new evidence, when viewed
in the context of all the evidence, both new and old, would change
the outcome." Colvin at 174. Whereas 38 C.F.R. 3.156(a) requires
that, to reopen a claim, evidence submitted must be "so significant
that it must be considered in order to fairly decide the merits of
the claim." In Colvin, the United States Court of Appeals for the
Federal Circuit stated that the Court "impermissibly replaced the
agency's judgment with its own" and "imposed on veterans a
requirement inconsistent with the general character of the

6 -

underlying statutory scheme for awarding veterans' benefits."
Colvin was therefore specifically overruled by the U.S. Court of
Appeals for the Federal Circuit in Hodge.

The United States Court of Appeals for the Federal Circuit in Hodge
pointed out that the question of materiality was not to require
that the veteran demonstrate that the new evidence would probably
change the outcome of the claim, but rather to make the record
complete. The United States Court of Appeals for the Federal
Circuit in Hodge agreed with the Court that not every piece of new
evidence is 64 material," but expressed concern that some new
evidence might well contribute to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability even where it will not eventually convince the Board to
alter the prior final rating decision. The United States Court of
Appeals for the Federal Circuit in Hodge further emphasized the
need for a complete and accurate record.

Thus, the Board observes that the United States Court of Appeals
for the Federal Circuit in Hodge directs that the parameters of the
definition of "new and material" evidence as written in 38 C.F.R.
3.156(a) (1998) be followed as opposed to the Court's
interpretation in Colvin. Inasmuch as the definition of "new" was
not addressed by the United States Court of Appeals for the Federal
Circuit, it appears that guidance in that regard provided by the
Court is consistent with the controlling regulation. However, the
RO and the Board should no longer require that new evidence create
a reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome to reopen the claim. Rather, the RO and the Board should
only require that new evidence is so significant that it must be
considered in order to fairly decide the merits of the claim to
reopen the claim.

In light of the foregoing, this case must be remanded to the RO for
consideration of whether the evidence submitted by the veteran was
"material" as defined by 38 C.F.R. 3.156.

In addition, the Board notes that in Elkins, the Court held that
the process for reopening claims under the Federal Circuit's
holding in Hodge, consists of three

7 -

steps: the Secretary must first determine whether new and material
evidence has been presented under 38 C.F.R. 3.156(a); second, if
new and material evidence has been presented, immediately upon
reopening the Secretary must determine whether, based upon all the
evidence and presuming its credibility, the claim as reopened is
well grounded pursuant to 38 U.S.C.A. 5107(a); and third, if the
claim is well-grounded, the Secretary may evaluate the merits after
ensuring the duty to assist under 38 U.S.C.A. 5107(b) has been
fulfilled. Thus, upon remand, the RO must apply 38 C.F.R. 3.156,
Hodge and Elkins.

In addition, the Board notes that the veteran in his letter of July
1999 indicated that he was in receipt of Social Security Disability
benefits. The Board believes that all his records should be
obtained from the Social Security Administration (SSA). The veteran
in that letter indicated that he had recently had a CT scan. The
veteran should be asked where that scan was performed and, if it
was by a private medical source. the RO should inform the veteran
that he can obtain it and submit it to the RO. If it was performed
by the VA it should be obtained.

Thus, the case is REMANDED to the RO for the following actions:

1. The RO should obtain copies of all the veteran's medical records
which were the basis of the grant of Social Security Disability
benefits from the SSA.

2. The RO should ask the veteran where the CT scan was performed
and, if it was by a private medical source, the RO should inform
the veteran that he can obtain it and submit it to the RO.

3. The RO should obtain all VA treatment records of the veteran,
which are not currently in the claims folder, and associate them
with the claims folder.

4. The RO should again review the veteran's claim. This should
include consideration of 38 C.F.R. 3.156

- 8 - 

under Hodge and Elkins to determine if new and material evidence
has been submitted to reopen the claim for service connection for
a back disorder, and, if so, whether the claim is well-grounded. If
the claim is reopened and found to be well-grounded the RO should
do the claim on the merits. If any benefit sought on appeal remains
denied, the veteran should be furnished a supplemental statement of
the case that contains a summary of the relevant evidence and a
citation and discussion of the applicable laws and regulations and
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration. The veteran need take no action until he is further
informed, but he may furnish additional evidence and argument on
the matter or matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No
inference should be drawn regarding the final disposition of the
claim as a result of this action.

E.M. KRENZER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

9 - 


